Pursuant to Ind.Appellate Rule 65(D), this
 Memorandum Decision shall not be
 regarded as precedent or cited before any
 court except for the purpose of establishing
 the defense of res judicata, collateral
 estoppel, or the law of the case.
                                                                      FILED
                                                                    Jul 24 2012, 8:38 am

ATTORNEYS FOR APPELLANT:                                                   CLERK
                                                                         of the supreme court,
                                                                         court of appeals and
                                                                                tax court

GREGORY F. ZOELLER
Attorney General of Indiana

FRANCES BARROW
Deputy Attorney General
Indianapolis, Indiana




                               IN THE
                     COURT OF APPEALS OF INDIANA

CHANDA BANNER,                                     )
                                                   )
       Appellant-Petitioner,                       )
                                                   )
               vs.                                 )      No. 82A05-1202-DR-93
                                                   )
CHARLES KINCAID,                                   )
                                                   )
       Appellee-Respondent.                        )
                                                   )


                APPEAL FROM THE VANDERBURGH SUPERIOR COURT
                        The Honorable Robert J. Pigman, Judge
                       The Honorable Jill R. Marcrum, Magistrate
                            Cause No. 82D04-1103-DR-308


                                          July 24, 2012

                MEMORANDUM DECISION - NOT FOR PUBLICATION

VAIDIK, Judge
                                            Case Summary

        On behalf of Chanda Banner (“Mother”), the State appeals the trial court’s

determination of Charles Kincaid’s (“Father”) child-support arrearage.                          The State

contends that on numerous occasions, Father was credited for duplicate payments when

only one payment was made, and the trial court erred in adopting these duplicate credits.

We conclude that the trial court did not abuse its discretion in calculating Father’s

arrearage. We affirm.

                                   Facts and Procedural History

        Mother and Father have a son together—I.K., born in 1990. In March 1991, a

New Jersey court ordered Father to pay $43 per week in child support. Father later

moved from New Jersey to North Carolina, and Mother moved to Indiana. I.K. was

emancipated in February 2010. From March 1991 to February 2010, Father should have

paid a total of $42,312 in child support. However, Father did not make all of the required

child-support payments, and in October 2011, an Indiana trial court attempted to

determine his arrearage.

        At the hearing to determine Father’s arrearage, the Title IV-D Prosecutor (“the

State”) argued on behalf of Mother that Father had been credited with child-support

payments in duplicate—that is, certain single payments made by Father were erroneously

credited as two payments.1 Specifically, from May 2006 to March 2010, payments made

by Father in North Carolina were credited both in North Carolina and in New Jersey, as if

Father had made two support payments, which the State argued he did not do. The State

        1
          In its appellate brief, the State explains that this was its position at the hearing. Because the
hearing on Father’s arrearage took place in chambers off the record, we rely on the State’s recitation of its
position. In the absence of a record and appellee’s brief, it is not clear what Father argued at the hearing.
                                                     2
also noted that from May 2011 to July 2011, payments made by Father in North Carolina

were credited once in North Carolina and a second time in Indiana. The State contended

that Father should not be credited for these duplicate payments and that he was

$18,481.63 in arrears.

       The trial court ruled on the matter in November 2011, stating:

       Father should have paid a total of $42,312.00 [in child support] through
       February 2, 2010. Father has actually paid $30,081.66 as of September 30,
       2011. Father paid a total of $14,893.53 through New Jersey; $12,869.13
       through North Carolina; and $2,319.00 through Indiana through September
       30, 2011.

Appellant’s App. p. 49. The court acknowledged that “North Carolina was attempting to

collect child support during the same time as New Jersey and, eventually, during the

same time as Indiana,” but it rejected the State’s calculation and concluded that Father

was $12,230.34 in arrears. Id. The State filed a motion to correct error, which was

denied. The State now appeals.

                                  Discussion and Decision

       At the outset, we note that Father did not file an appellee’s brief. Under that

circumstance, we do not undertake to develop the appellee’s arguments. Branham v.

Varble, 952 N.E.2d 744, 746 (Ind. 2011). Rather, we will reverse upon an appellant’s

prima facie showing of reversible error. Id.

       Determinations regarding child support rest within the sound discretion of the trial

court. Julie C. v. Andrew C., 924 N.E.2d 1249, 1261 (Ind. Ct. App. 2010). We will

reverse a trial court’s decision in child-support matters only for an abuse of discretion or

if the trial court’s determination is contrary to law. Id.


                                               3
         The State contends that the trial court erred in calculating Father’s arrearage. It

claims that Father was credited for duplicate child-support payments when only one

payment was made and that the trial court erred in adopting this duplicate credit when

determining Father’s arrearage.      The State argues that if these duplicate credits are

accounted for, Father’s arrearage is $18,481.63, not $12,230.34 as determined by the trial

court.

         In making this argument, the State takes issue with the fact that the court did not

enter factual findings in rejecting its calculation of Father’s child-support arrearage.

However, the State did not request findings; thus, the trial court was not required to enter

any. See Ind. Trial Rule 52(A). Moreover, the State bore the burden of proving Father’s

support arrearage and the trial court concluded that Father’s arrearage was less than the

amount claimed by the State, apparently concluding that the payments recorded in New

Jersey and Indiana were not duplicative. The State’s only argument in support of its

claim that this was error is that it is “unrealistic” that Father in fact made duplicate

support payments. Appellant’s Br. p. 12. This is not a prima facie showing of reversible

error. We conclude that the trial court did not abuse its discretion in calculating Father’s

arrearage.

         Affirmed.

CRONE, J., and BRADFORD, J., concur.




                                              4